DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. (US 10444065 B2).Although the claims at issue are not identical, they are not patentably distinct from each other since the instant claims are anticipated by the Patent No. (US 10444065 B2). Although the claims at issue are not identical, they are not patentably distinct from each other since the instant claims are anticipated by the copending application claims.

Current application
Patent (US 10444065 B2)
1. A method comprising: 
inducing, with a subsurface detection device that is responsive to a specified stimulus, a deformation in the fiber optic cable-placed within a borehole; and detecting, with a plurality of optical detectors attached to the fiber optic cable, a backscatter of multiple frequencies from a modulating frequency light beam directed along the fiber optic cable, each of the optical detectors configured to detect a specified frequency of light.

1.  A method comprising:
 directing a modulating frequency light beam with a variable frequency light source along a fiber optic cable placed within a borehole; inducing a deformation in the fiber optic cable with a subsurface detection device that is responsive to a specified stimulus; 
 detecting a backscatter of multiple frequencies within the fiber optic cable with a plurality of optical detectors attached to the fiber optic cable,
 each of the optical detectors configured to detect a specified frequency of light;  and 
determining physical property of a geologic formation in which the borehole is formed in response to detecting the backscatter of multiple frequencies;  
wherein inducing a deformation in the fiber optic cable comprises: expanding a hydrophilic gel in response to a moisture content within the borehole;  and inducing the deformation within the fiber optic cable with the expanded 
hydrophilic gel. 
 






3. The method of claim 1 further comprising: harvesting energy from changes in magnetic fields within the borehole with an antenna; storing the harvested energy within an energy storage device; and powering equipment within the borehole with the stored energy.



4. The method of claim 3, wherein the energy storage device comprises a super capacitor or a battery.








6. The method of claim 5, wherein the energy storage device comprises a super capacitor or a battery.








optic cable comprises: detecting a change in an electromagnetic field with an antenna;  and inducing the deformation within the fiber optic cable with a transducer coupled to the antenna in response to the change in the electromagnetic field.




    3.  The method of claim 1, further comprising: harvesting energy from 
changes in magnetic fields within the borehole with an antenna;  storing the 
harvested energy within an energy storage device;  and powering equipment 
within the borehole with the stored energy.




4.  The method of claim 3, wherein the energy storage device comprises a 
super capacitor or a battery.








ambient noise within the borehole with a transducer;  storing the harvested 
energy within an energy storage device;  and powering equipment within the 
borehole with the stored energy. 
 
    6.  The method of claim 5, wherein the energy storage device comprises a 
super capacitor or a battery.



Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. (US 11002595).Although the claims at issue are not identical, they are not patentably distinct from each other since the instant claims are anticipated by the Patent No. (US 11002595). Although the claims at issue are not identical, they are not patentably distinct from each other since the instant claims are anticipated by the copending application claims.
Summary of double patenting claims (The differences are bolded and italicized.)
Current application
Patent (US 11002595)
1. A method comprising: 
inducing, with a subsurface detection device that is responsive to a specified stimulus, a deformation in the fiber optic 


















3. The method of claim 1 further comprising: harvesting energy from changes in magnetic fields within the borehole with an antenna; storing the harvested energy within an energy storage device; and powering equipment within the borehole with the stored energy.





5. The method of claim 1, further comprising: harvesting energy from ambient noise within the borehole with a transducer; storing the harvested energy within an energy storage device; and powering equipment within the borehole with the stored energy.

6. The method of claim 5, wherein the energy storage device comprises a super capacitor or a battery.
directing a modulating frequency light beam with a 
variable frequency light source along a fiber optic cable placed within a 
borehole;  inducing a deformation in the fiber optic cable with a subsurface 
detection device that is responsive to a specified stimulus;  detecting a 
backscatter of multiple frequencies within the fiber optic cable with a 
plurality of optical detectors attached to the fiber optic cable, each of the 
optical detectors configured to detect a specified frequency of light;  and 
determining physical property of a geologic formation in which the borehole is formed in response to detecting the backscatter of multiple frequencies. 







 

cable comprises: detecting a change in an electromagnetic field with an 
antenna;  and inducing the deformation within the fiber optic cable with a 
transducer coupled to the antenna in response to the change in the 
electromagnetic field. 
 
3.  The method of claim 1 further comprising: harvesting energy from changes in magnetic fields within the borehole with an antenna;  storing the harvested energy within an energy storage device;  and powering equipment within the 
borehole with the stored energy. 




 

capacitor or a battery. 
 
5.  The method of claim 1, further comprising: harvesting energy from ambient noise within the borehole with a transducer;  storing the harvested energy 
within an energy storage device;  and powering equipment within the borehole 
with the stored energy. 
 
6.  The method of claim 5, wherein the energy storage device comprises a super 
capacitor or a battery.


Allowable Subject Matter

Claims 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
[Note: Courtney et al (US 2009024768)[cited in the IDs filed by the applicant] only discloses the light, the fiber optic and the detector]

As to claim 8, the prior arts alone or in combination fail to disclose the claimed limitations such as, “each of the optical detectors configured to detect a specified frequency of light; detecting, by the plurality of optical detectors, a backscatter of multiple frequencies from a modulating frequency light beam directed along the fiber optic cable; and harvesting, with the transducer, energy from within the borehole” along with all other limitations of the claim. 

 

The closest references, Courtney et al, Pearce et al (US 20100200744)[cited in the IDS filed by the applicant] and Hill et al (US 20140036628)[cited in the IDS filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 





Conclusion	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886